Allow me 
first to congratulate you, Sir, on your election as 
President of the General Assembly at its sixty-third 
session. I am confident that you will ably guide our 
session to a great success. I would also like to 
commend His Excellency Mr. Srgjan Kerim for his 
important contribution to the work of the Assembly at 
its sixty-second session. 
 While the trend of peace, cooperation and 
development continues to prevail, there have been 
complex developments in the world over the past year. 
Local conflicts endure, acts of terrorism still occur in 
many parts of the world and new tensions have 
emerged in Europe, including in the Balkans and the 
Caucasus. At the same time, the world is experiencing 
the most severe economic uncertainties since the 1997-
1998 financial crisis, together with new challenges 
such as climate change and the food and energy 
security crises. More than ever, the current situation 
compels nations to promote dialogue and cooperation 
to surmount common challenges, both man-made and 
natural.  
 Viet Nam supports efforts to end violence in 
Afghanistan and Iraq.  
 We should also work to facilitate further progress 
in the search for lasting peaceful solutions to the 
nuclear issues on the Korean peninsula and Iran on the 
basis of due respect both for the legitimate rights of 
States to develop and use nuclear energy for peaceful 
purposes and for the regime of non-proliferation of 
nuclear weapons.  
 In follow-up to the Annapolis outcome, I wish to 
reaffirm Viet Nam’s support for the role of the Quartet, 
the League of Arab States, regional countries and the 
United Nations, especially the Security Council, in the 
quest for a lasting solution in the Middle East. Such a 
solution should respect the inalienable rights of the 
Palestinian people, including their right to establish an 
independent State of their own, and the principle of 
land for peace. 
 As leaders of the world gathered here to discuss 
the development needs of Africa, we were keenly 
aware of the organic relationship between peace and 
development. Viet Nam undertakes to work closely 
with the United Nations and the African Union to find 
peaceful solutions to the conflicts and disputes that still 
rage on the continent. 
 New uncertainties are unfolding in the global 
economic and financial situation. Climate change and 
energy and food shortages are becoming more and 
more serious global issues. In the face of that situation, 
it is essential to enhance international cooperation to 
overcome these problems. In that regard, developed 
A/63/PV.13  
 
08-53122 2 
 
countries should take measures to maintain their 
macroeconomic and financial stability and implement 
international commitments to improve international 
economic relations and the transfer of technology. Such 
cooperation is possible and effective only when due 
regard is given to each country’s specific conditions, 
legitimate concerns and interests. 
 Given the complex developments in the world, 
the United Nations has a greater role to play in saving 
humankind from the scourge of war and in finding 
solutions to problems. The United Nations must be 
strengthened to that end. Democratic and 
comprehensive reform of the United Nations — 
including the General Assembly, the Security Council, 
the Economic and Social Council and the specialized 
agencies — will make the Organization more effective 
and efficient in the areas of work mandated by the 
Charter. Viet Nam will continue to contribute to efforts 
aimed at making the United Nations more democratic, 
more effective and more responsive to the needs of the 
peoples of the world.  
 In Viet Nam, the Government is working with 
United Nations agencies and other development 
partners to implement the One UN initiative. We hope 
and believe that the experiences of Viet Nam and the 
United Nations in implementing that pilot reform 
programme will be useful to other aid recipient 
countries and to the United Nations reform process 
overall. 
 In line with its foreign policy of independence, 
sovereignty, peace, cooperation and development and 
its efforts to deeply engage with the world, Viet Nam 
has seriously observed its commitments and actively 
participated in addressing global issues. We strongly 
support the Bali Road Map, which aims to establish the 
legal framework for international cooperation in 
addressing climate change beyond 2012. Despite 
natural disasters and epidemics, Viet Nam is honouring 
its commitments to maintain the volume of its rice 
exports at 4 million tons annually. We intend to 
continue those efforts to ease the pressures caused by 
the rising price of food and to preserve food security. 
 The year 2008 marks the first time that Viet Nam 
has assumed responsibilities as a non-permanent 
member of the Security Council. In its desire to make 
greater contributions to the maintenance of 
international peace and security, Viet Nam has 
participated in the work of the Council as a 
constructive and responsible member. We shall 
continue to uphold the principles enshrined in the 
Charter while working with other Council members 
and Members of the United Nations to find solutions 
that serve the interests of international peace and 
security and the legitimate interests of all countries and 
parties concerned. 
 In the 63 years since its establishment, the United 
Nations has traversed numerous upheavals of history 
and acquired an increasingly significant role in 
international relations. Against that backdrop, and with 
trust in the power of peoples’ will and determination to 
strive for peace, cooperation and development, we are 
strongly confident that the international community 
will overcome new challenges and that the United 
Nations will continue to live up to the expectations of 
all the peoples of the world. 